Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered August 22, 1988, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
*811Ordered that the judgment is affirmed.
The record supports the Supreme Court’s determination that the pretrial lineup was not suggestive (see, People v Curtin, 115 AD2d 753, 754; People v Mattocks, 133 AD2d 89, 90; People v Rodriguez, 124 AD2d 611).
We have reviewed the defendant’s remaining argument and find it to be without merit (see, People v Parker, 57 NY2d 136, 139; People v James, 100 AD2d 552; People v Mack, 157 AD2d 673). Mangano, P. J., Brown, Sullivan and Balletta, JJ., concur.